 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 1 of 11 PAGEID #: 49



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO

 DUSEAN MARTIN,

                     Plaintiff,

                     v.                                    Case No. 19-CV-00134

 THE GAP, INC.,

                     Defendant.

                   DEFENDANT THE GAP, INC.’S ANSWER AND
              AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant The Gap, Inc. (“Defendant” or “The Gap”) by and through its attorneys, hereby

answers the Complaint filed by Plaintiff DuSean Martin (“Plaintiff”), as follows:

                             PARTIES, JURISDICTION & VENUE

       1.        Defendant admits, upon information and belief, the allegations in Paragraph 1 of

the Complaint.

       2.        Defendant admits that The Gap is a foreign corporation that conducts business

throughout the state of Ohio, including Groveport, Ohio. Defendant admits that Plaintiff’s

Complaint alleges that certain events occurred in Defendant’s facility in Groveport, Ohio.

Defendant denies the remaining allegations in Paragraph 2 of the Complaint.

       3.        Paragraph 3 of the Complaint purports to characterize terms defined under R.C. §

4112.01(A)(2) and R.C. § 4113.52, the provisions of which speak for themselves. Therefore, no

response is required. To the extent a responsive pleading is required, Defendant admits the

allegations in Paragraph 3 of the Complaint.

       4.        Defendant admits that Plaintiff’s Complaint alleges that certain events occurred in

Franklin County, Ohio. Defendant denies the remaining allegations in Paragraph 4 of the

Complaint.
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 2 of 11 PAGEID #: 50



        5.     Defendant removed this action from the Franklin County Court of Common Pleas

to this Court, and makes no response regarding Paragraph 5 of the Complaint. To the extent a

responsive pleading is required, Defendant admits that jurisdiction is proper in the Southern

District of Ohio.

        6.     Defendant removed this action from the Franklin County Court of Common Pleas

to this Court, and makes no response regarding Paragraph 6 of the Complaint. To the extent a

responsive pleading is required, Defendant admits that venue is proper in the Southern District of

Ohio.

        7.     Defendant removed this action from the Franklin County Court of Common Pleas

to this Court, and makes no response regarding Paragraph 7 of the Complaint. To the extent a

responsive pleading is required, Defendant admits that jurisdiction is proper in the Southern

District of Ohio.

                                             FACTS

        8.     Defendant admits the allegations in Paragraph 8 of the Complaint.

        9.     Defendant admits that Plaintiff was employed with Defendant as a Merchandise

Processor beginning on or around June 6, 2014. Defendant further admits that Plaintiff’s

employment was terminated on or around February 24, 2018, for repeated violations of

Defendant’s attendance policy. Defendant denies the remaining allegations in Paragraph 9 of the

Complaint.

        10.    Defendant denies the allegations in Paragraph 10 of the Complaint.

        11.    Defendant admits that Plaintiff is African-American.

        12.    Defendant admits that Plaintiff was investigated and disciplined while employed

by Defendant. Defendant is without knowledge or information sufficient to form a belief as to



                                                2
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 3 of 11 PAGEID #: 51



the truth of the remaining allegations in Paragraph 12 of the Complaint, and on that basis they

are denied.

       13.     Defendant denies the allegations in Paragraph 13 of the Complaint.

       14.     Defendant admits that Plaintiff alleges he was involved in an incident involving

the three named individuals in December 2017, and that the three individuals worked in a

different department from Plaintiff. Defendant further admits that Marcellus James is an African-

American male, Andrea Caison is an African-American female, and Sereth Ly is an Asian

female. Defendant denies the remaining allegations in Paragraph 14 of the Complaint.

       15.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 15 of the Complaint, and on that basis they are denied.

       16.     Defendant admits that Plaintiff spoke with a Human Resources Manager

regarding the alleged incident. Defendant is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 16 of the Complaint, and on that

basis they are denied.

       17.     Defendant admits that Plaintiff spoke with a Human Resources Manager.

Defendant denies the remaining allegations in Paragraph 17 of the Complaint.

       18.     Defendant admits that a Human Resources Manager reviewed video surveillance

of the alleged incident without audio. Defendant denies the remaining allegations in Paragraph

18 of the Complaint.

       19.     Defendant admits that the other three individuals allegedly involved denied

wrongdoing. Defendant denies that none of the three individuals allegedly involved were

disciplined. Defendant denies any remaining allegations in Paragraph 19 of the Complaint.




                                                 3
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 4 of 11 PAGEID #: 52



       20.     Defendant admits the alleged incident was investigated, that the alleged witnesses

Plaintiff identified were interviewed, and that the investigation was completed. Defendant denies

the remaining allegations in Paragraph 20 of the Complaint.

       21.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 21 of the Complaint, and on that basis they are denied.

       22.     Defendant admits that Plaintiff reported alleged incidents to a Human Resources

Manager. Defendant denies the remaining allegations in Paragraph 22 of the Complaint.

       23.     Defendant admits that Plaintiff reported that there were witnesses to the alleged

incidents. Defendant denies the remaining allegations in Paragraph 23 of the Complaint.

       24.     Defendant admits that Plaintiff reported alleged incidents to a Human Resources

Manager. Defendant denies the remaining allegations in Paragraph 24 of the Complaint.

       25.     Defendant admits that actions were taken and that all individuals allegedly

involved, including Plaintiff, were permitted to continue working for Defendant. Defendant

denies the remaining allegations in Paragraph 25 of the Complaint.

       26.     Defendant admits that all four associates, including Plaintiff, were placed on

restrictions regarding the departments in which they worked, and breaks were structured to avoid

disruption. Defendant denies the remaining allegations in Paragraph 26 of the Complaint.

       27.     Defendant denies the allegations in Paragraph 27 of the Complaint.

       28.     Defendant admits that Plaintiff spoke to at least one manager regarding overtime.

Defendant denies the remaining allegations in Paragraph 28 of the Complaint.

       29.     Defendant admits that all associates, including Plaintiff and the three other

associates allegedly involved in the claimed incidents, were permitted to work overtime when




                                                 4
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 5 of 11 PAGEID #: 53



overtime opportunities were available in their departments. Defendant denies the remaining

allegations in Paragraph 29 of the Complaint.

       30.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 30 of the Complaint, and on that basis they are denied.

       31.     Defendant admits that Plaintiff did not file a complaint with Human Resources in

or around the end of January 2018. Defendant denies the remaining allegations in Paragraph 31

of the Complaint.

       32.     Defendant admits that Plaintiff’s employment was terminated on or around

February 24, 2018, for violating Defendant’s No-Call/No-Show policy.

       33.     Defendant is without knowledge or information sufficient to form a belief as to

the truth of the allegations regarding any rumors referenced in Paragraph 33 of the Complaint,

and on that basis denies this allegation. Defendant denies any remaining allegations in Paragraph

33 of the Complaint.

       34.     Defendant admits that a Human Resources Manager that investigated Plaintiff’s

allegations was Caucasian. Defendant denies the remaining allegations in Paragraph 34 of the

Complaint.

       35.     Defendant denies the allegations in Paragraph 35 of the Complaint.

       36.     Defendant admits that Plaintiff complained to a Human Resources Manager.

Defendant denies the remaining allegations in Paragraph 36 of the Complaint.

       37.     Defendant denies the allegations in Paragraph 37 of the Complaint.

       38.     Defendant denies the allegations in Paragraph 38 of the Complaint.

       39.     Defendant denies the allegations in Paragraph 39 of the Complaint.

       40.     Defendant denies the allegations in Paragraph 40 of the Complaint.



                                                 5
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 6 of 11 PAGEID #: 54



        41.     Defendant denies the allegations in Paragraph 41 of the Complaint.

        42.     Defendant denies the allegations in Paragraph 42 of the Complaint and

specifically denies that Plaintiff is entitled to any relief.

              COUNT I: RACE DISCRIMINATION UNDER R.C. § 4112 et seq.

        43.     All previous paragraphs are incorporated as though fully set forth herein.

        44.     Paragraph 44 of the Complaint purports to characterize a term defined under R.C.

§ 4412 et. seq, the provisions of which speak for themselves. Therefore, no response is required.

To the extent a responsive pleading is required, Defendant admits the allegations in Paragraph 44

of the Complaint.

        45.     Defendant denies the allegations in Paragraph 45 of the Complaint.

        46.     Defendant denies the allegations in Paragraph 46 of the Complaint.

        47.     Defendant denies the allegations in Paragraph 47 of the Complaint.

        48.     Defendant admits that Plaintiff’s employment with Defendant was terminated on

or around February 24, 2018.

        49.     Defendant denies the allegations in Paragraph 49 of the Complaint.

        50.     Defendant denies the allegations in Paragraph 50 of the Complaint.

        51.     Defendant denies the allegations in Paragraph 51 of the Complaint.

        52.     Defendant denies the allegations in Paragraph 52 of the Complaint.

        53.     Defendant denies the allegations in Paragraph 53 of the Complaint.

        54.     Defendant denies the allegations in Paragraph 54 of the Complaint.

        55.     Defendant denies the allegations in Paragraph 55 of the Complaint and

specifically denies that Plaintiff is entitled to any relief.




                                                    6
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 7 of 11 PAGEID #: 55



   COUNT II: WRONGFUL TERMINATION BASED ON RACE DISCRIMINATION

        56.      All previous paragraphs are incorporated as though fully set forth herein.

        57.      Paragraph 57 of the Complaint purports to characterize a term defined under R.C.

§ 4412 et. seq, the provisions of which speak for themselves. Therefore, no response is required.

To the extent a responsive pleading is required, Defendant admits the allegations in Paragraph 57

of the Complaint.

        58.      Defendant admits that Plaintiff’s employment with Defendant was terminated on

or around February 24, 2018.

        59.      Defendant denies the allegations in Paragraph 59 of the Complaint.

        60.      Defendant denies the allegations in Paragraph 60 of the Complaint.

        61.      Defendant denies the allegations in Paragraph 61 of the Complaint.

        62.      Defendant denies the allegations in Paragraph 62 of the Complaint.

        63.      Defendant denies the allegations in Paragraph 63 of the Complaint.

        64.      Defendant denies the allegations in Paragraph 64 of the Complaint.

        65.      Defendant denies the allegations in Paragraph 65 of the Complaint and

specifically denies that Plaintiff is entitled to any relief.

                                    COUNT III: RETALIATION

        66.      All previous paragraphs are incorporated as though fully set forth herein.

        67.      Defendant admits that Plaintiff complained to Defendant regarding non-protected

and non-discriminatory activity. Defendant denies the remaining allegations in Paragraph 67 of

the Complaint.

        68.      Defendant admits that Plaintiff’s employment with Defendant was terminated.

Defendant denies the remaining allegations in Paragraph 68 of the Complaint.



                                                    7
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 8 of 11 PAGEID #: 56



        69.     Defendant denies the allegations in Paragraph 69 of the Complaint.

        70.     Paragraph 70 of the Complaint purports to characterize a term defined under R.C.

§ 4112.02(I), the provisions of which speak for themselves. Therefore, no response is required.

To the extent a responsive pleading is required, Defendant admits the allegations in Paragraph 70

of the Complaint.

        71.     Defendant denies the allegations in Paragraph 71 of the Complaint and

specifically denies that Plaintiff is entitled to any relief.

                                      DEMAND FOR RELIEF

        Defendant denies that Plaintiff is entitled to any relief, including the remedies described

and the relief requested in the “WHEREFORE” paragraph of the Complaint.

                                           JURY DEMAND

        Defendant acknowledges that Plaintiff purports to demand a trial by jury, but otherwise

denies any allegations in the Jury Demand.

                                         GENERAL DENIAL


        Defendant denies each and every allegation in Plaintiff’s Complaint that is not expressly

admitted in this Answer.




                                                    8
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 9 of 11 PAGEID #: 57



                                     SEPARATE DEFENSES

        1.      The Complaint, in whole or in part, fails to state a claim upon which relief can be

granted.

        2.      Plaintiff’s claims are barred to the extent that they arose outside the applicable

statutes of limitations.

        3.      Plaintiff’s claims are barred to the extent any of the allegations in the Complaint

are outside the scope of the administrative notice provided by Plaintiff.

        4.      Plaintiff’s claims for damages may be barred, in whole or in part, to the extent he

has failed to sufficiently mitigate any alleged damages.

        5.      Any injury caused to Plaintiff was due in whole or in part to Plaintiff’s own

actions, inaction, and/or the negligence or acts of third parties.

        6.      Plaintiff’s claims are barred to the extent that Defendant exercised reasonable care

to prevent and correct promptly any allegedly discriminatory or retaliatory conduct and Plaintiff

unreasonably failed to take advantage of any preventive or corrective opportunities provided by

Defendant or to otherwise avoid harm.

        7.      All of Defendant’s actions toward Plaintiff were taken based upon legitimate,

non-discriminatory and non-retaliatory reasons.

        8.      To the extent any alleged intentional discriminatory or retaliatory conduct was

committed by Defendant’s agents (which Defendant denies), said conduct was outside the scope

of the agent’s authority and was contrary to Defendant’s good faith efforts to comply with

federal and state law.

        9.      Plaintiff cannot recover punitive damages because the alleged violations by

Defendant were not taken with reckless disregard of the rights of Plaintiff.



                                                  9
 Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 10 of 11 PAGEID #: 58



        10.     Plaintiff cannot recover punitive damages because, at all relevant times Defendant

made a good-faith effort to comply with all applicable anti-discrimination and anti-retaliation

statutes.

        11.     Defendant reserves the right to raise additional defenses as may be discovered

during the course of this litigation.



 Dated: January 22, 2019                             Respectfully submitted,

                                                     THE GAP, INC.

                                                     By: /s/ George L. Stevens
                                                         One of Its Attorneys

                                                     George L. Stevens (0092609)
                                                     Jacklyn J. Ford (0055771)
                                                     Vorys, Sater, Seymour and Pease LLP
                                                     52 East Gay Street
                                                     Columbus, OH 43215
                                                     Phone: (614) 464-6328
                                                     Fax:     (614) 719-4678
                                                     jjford@vorys.com
                                                     glstevens@vorys.com

                                                     Thomas F. Hurka (pro hac vice forthcoming)
                                                     Philip J. Pence (pro hac vice forthcoming)
                                                     Morgan, Lewis & Bockius LLP
                                                     77 West Wacker Drive
                                                     Fifth Floor
                                                     Chicago, IL 60601-5094
                                                     (312) 324-1000
                                                     (312) 324-1001 fax
                                                     thomas.hurka@morganlewis.com
                                                     philip.pence@morganlewis.com




                                                10
Case: 2:19-cv-00134-EAS-KAJ Doc #: 3 Filed: 01/22/19 Page: 11 of 11 PAGEID #: 59



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system. I also certify that I served the foregoing via electronic

mail on:

               Matthew G. Bruce
               The Spitz Law Firm, LLC
               25200 Chagrin Blvd.
               Suite 200
               Beachwood, OH 44122
               513-883-1147
               Matthew.Bruce@spitzlawfirm.com
               Evan.McFarland@spitzlawfirm.com

               Attorneys for Plaintiff DuSean Martin




                                                      /s/ George L. Stevens
                                                         George L. Stevens




                                                11
